Case: 11-10275    Date Filed: 09/18/2012   Page: 1 of 3

                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-10275
                        Non-Argument Calendar
                      ________________________

              D. C. Docket No. 8:09-cr-00038-VMC-TBM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

PAUL DAVID MORMAN, III,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 18, 2012)



Before PRYOR, FAY and EDMONDSON, Circuit Judges.
              Case: 11-10275     Date Filed: 09/18/2012   Page: 2 of 3

PER CURIAM:



      Defendant-Appellant Paul David Morman III appeals his 60-month sentence

for distribution of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(iii). Mormon argues that the district court erred by sentencing him

to the mandatory minimum in effect at the time of his crime instead of the

mandatory minimum provided in the Fair Sentencing Act of 2010 (“FSA”).

      Morman’s offense conduct -- the sale of 24.6 grams of cocaine base to a

confidential source -- occurred in 2008; his sentencing hearing was held on 5

January 2011. The FSA had an effective date of 3 August 2010. Morman argued

at his sentencing hearing and argues again on appeal that he is entitled to the

benefit of the FSA’s reduced mandatory minimums. Under the changes effected

by the FSA, the 24.6 grams of cocaine base would not trigger the 5-year

mandatory minimum that was applied to him at sentencing. Compare 21 U.S.C. §

841(b)(1)(B)(iii) (2010) (prescribing 5-year mandatory minimum for 28 or more

grams) with 21 U.S.C. § 841(b)(1)(B)(iii) (2008) (triggering a 5-year mandatory

minimum for 5 or more grams).

      The Supreme Court’s recent decision in Dorsey v. United States, 132 S. Ct.
2321 (2012), is decisive for the issue raised in this appeal. In Dorsey, the Supreme

                                          2
               Case: 11-10275   Date Filed: 09/18/2012   Page: 3 of 3

Court “conclude[d] that Congress intended the Fair Sentencing Act’s new, lower

mandatory minimums to apply to the post-Act sentencing of pre-Act offenders.”

Id. at 2335. Under Dorsey, the more lenient mandatory minimums set out in the

Fair Sentencing Act apply to Morman’s post-Act sentencing for pre-Act offense

conduct. We vacate Morman’s sentence and remand for resentencing consistent

with Dorsey.

      VACATED AND REMANDED.




                                        3